149 Ga. App. 864 (1979)
256 S.E.2d 146
McDANIEL
v.
ROPER CORPORATION.
57565.
Court of Appeals of Georgia.
Submitted April 9, 1979.
Decided May 8, 1979.
Brown, Harriss, Hartman & Ruskaup, Don L. Hartman, for appellant.
Kinney, Kemp, Pickell, Avrett & Sponcler, Maurice M. Sponcler, Jr., for appellee.
UNDERWOOD, Judge.
The appellant, McDaniel, seeks to overturn a judgment of the Superior Court of Walker County which affirmed the State Board of Workers' Compensation award to her of certain medical expenses and workers' compensation benefits for a period from September 20, 1977 through November 11, 1977. Her contentions are essentially that the administrative law judge made improper findings in view of the evidence before him including those based, in part, upon his personal observation of the claimant at the time of her appearance at the hearing on her claim.
The record establishes that the claimant worked at Roper corporation only seven weeks prior to the disability of which she complains and the same conditions which gave rise to her claim existed several years prior to her employment by Roper. In spite of these facts, the administrative law judge found that the claimant's work at Roper caused some pain which resulted in her incapacity to work from September 20, 1977 to November 11, 1977 and she was awarded benefits accordingly.
On November 11, 1977 she was offered a "light work" job by Roper which she refused, not because of physical disability, but because she did not want to work on the second shift. Code Ann. § 114-407 provides: "If an injured employee refuses employment procured for him suitable to his capacity, he shall not be entitled to any compensation at any time during the continuance of such refusal, unless in the opinion of the State Board of Workmen's Compensation such refusal was justified."
The board did not find the claimant's refusal of reemployment justified and this provision is therefore controlling.
Judgment affirmed. Banke, Acting P. J., and Carley, *865 J., concur.